Citation Nr: 0934545	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-12 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than September 23, 
2004, for entitlement to service connection for chloracne of 
the back, chest and face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
November 1967.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Veteran provided testimony at a March 2009 hearing before 
the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran was discharged from active service in 
November 1967.

2.  The Veteran was awarded benefits pursuant to the Agent 
Orange Act of 1991, Pub.L. No. 102-4, 105 Stat. 11 (1991), 
which added chloracne to the list of conditions for which a 
veteran is presumptively service-connected as a result of 
exposure to Agent Orange while serving in Vietnam; this law 
constituted a liberalizing law enacted after the Veteran's 
discharge from service. 

3.  The RO received the Veteran's claim for service 
connection for chloracne of the back, face and chest, on 
September 23, 2004; the credible lay and competent medical 
evidence demonstrates that it is at least as likely as not 
that all criteria for service connection for chloracne were 
met as of the date of enactment of the Agent Orange Act of 
1991, which was February 6, 1991.






CONCLUSION OF LAW

The criteria for an effective date of September 23, 2003, but 
no earlier, for service connection for chloracne of the back, 
chest, and face, and residuals thereof, are met.  38 U.S.C.A. 
§§ 1116, 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.114, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim.  

As the October 2006 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for 
chloracne of the face, back and chest, this claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to these determinations does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
In cases like this one, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been substantiated, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further 
notice is required and the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of the Veteran's claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Moreover, a 
new paragraph (b)(3) was added to 38 C.F.R § 3.159, effective 
May 30, 2008, which states that no duty to provide section 
5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  

Rather, the Veteran's appeal as to the effective date 
assignment triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the Veteran of what is necessary to obtain the maximum 
benefits allowed by the evidence and the law.  This has been 
accomplished here, as the April 2008 statement of the case 
(SOC), under the heading "Pertinent Laws; Regulations; Rating 
Schedule Provisions," set forth the relevant law and 
regulations for establishing effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 
(2006).  

Further, although not required under the facts of this case, 
VCAA letters dated in April 2007 and August 2008 explained 
the evidence necessary to substantiate the claim for an 
earlier effective date for service connection for chloracne, 
and also informed him of his and VA's respective duties for 
obtaining evidence.

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, reports of post-service treatment, 
and reports of VA examinations.  Based on this evidence the 
claim for service connection for chloracne was substantiated, 
and the Veteran now seeks an earlier effective date for 
service connection.  Additionally, the claims file contains 
the Veteran's statements in support of his claim for an 
earlier effective date.  The Board has reviewed such 
statements and concludes that he has identified further 
evidence not already of record, in the form of records of VA 
treatment and examination from shortly after service and in 
approximately 1980.  However, the RO has made multiple 
attempts to obtain these records of treatment and examination 
at the VA Medical Center in Ft. Snelling, Minnesota, such 
that it is now reasonably certain that such records either do 
not exist or further attempts to obtain them would be futile.  
In particular, the VA Medical Center in Ft. Snelling 
indicated in August 2006 that it had no archived records of 
treatment or examination of the Veteran.  Additionally, the 
Veteran indicated at his March 2009 Board hearing that he had 
tried to obtain the records himself but was told that the 
records were not available.  (See March 2009 Board hearing 
transcript (Tr.) at pages 5-6.).

Further, under the facts and law of this case, such records 
would have no reasonable possibility of substantiating the 
Veterans claim for an earlier effective date at a date 
earlier than assigned by the Board in this case.  This is 
because the Board herein awards an effective date one year 
prior to the date of the Veteran's initial claim for service 
connection for chloracne, on the basis that liberalized 
regulations were issued in 1991, subsequent to the date of 
his discharge from service in November 1967.  See 38 C.F.R. 
§ 3.114.  The Veteran acknowledged at his March 2009 Board 
hearing that he filed no earlier claim for service connection 
for chloracne than the one received in September 2004, 
because he did not know that VA benefits for his skin 
disability were available.  (Tr. at 8-9).  Thus, it is clear 
that the Veteran neither filed nor intended to file a claim 
for compensation benefits prior to September 2004.  As will 
be discussed further below, under these undisputed facts, the 
earliest possible effective date for service connection is 
one year prior to the date the claim was received.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(3).  Consequently, 
there is no reasonable possibility that any further notice or 
development in this matter would substantiate an effective 
date earlier than that awarded in this Board decision.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  Thus, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case.  Given the 
Board's determination in this appeal, there has been no 
prejudice to the appellant that would warrant a remand, and 
his procedural rights have not been abridged.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

General Law and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

One exception is that if a claim for disability compensation 
was received within one year after separation from service, 
the effective date will be the day following separation from 
service or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).

Another exception is that where compensation is awarded 
pursuant to a liberalizing law or VA regulation, the 
effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  In order 
to be entitled to a retroactive payment under this provision, 
the Veteran must have continuously been eligible for and met 
all criteria for the benefit awarded from the date of the 
liberalizing VA law or issue.  See 38 C.F.R. § 3.114(a).  If 
a claim is reviewed at the request of the claimant more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of such request.  See 38 C.F.R. § 3.114(a)(3).  See 
also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.400(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).    

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The RO received the Veteran's claim for service connection 
for chloracne on September 23, 2004, many years after 
discharge from active service.  (See Veteran's Application 
for Compensation and/or Pension received on September 23, 
2004.)  The Veteran acknowledged at a March 2009 Board 
hearing that he had never filed a claim prior to 2004, 
essentially because prior to that time he was not aware that 
VA compensation benefits may have been available for his skin 
disability.  (Tr. at 8-9.)  Since the Veteran by his own 
account had no intent to file a claim for service connection 
for chloracne prior to September 23, 2004, there is no 
possibility that any prior action on his part may have 
constituted an informal claim for benefits.  See 38 C.F.R. 
3.155 (any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered in informal claim) (emphasis 
added). 

By a rating action in October 2006, the Veteran was awarded 
service connection for chloracne of the back, chest and face 
pursuant to laws and regulations implemented or authorized by 
the Agent Orange Act of 1991, Pub.L. No. 102-4, 105 Stat. 11 
(1991), which added chloracne to the list of conditions for 
which a veteran is presumptively service-connected as a 
result of exposure to Agent Orange while serving in Vietnam.  
See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  The RO 
assigned an effective date for service connection of 
September 23, 2004, the date of receipt of the Veteran's 
claim for service connection for chloracne.  The Veteran 
contends, and has supported with credible testimony and 
competent medical evidence, that he has experienced 
chloracne, or residuals thereof including scarring, from the 
date of his discharge from service forward.  The Veteran 
seeks an effective date as early as is available under the 
law for service connection for chloracne.  

The Board finds that the Agent Orange Act of 1991, Pub.L. No. 
102-4, 105 Stat. 11 (1991), under which the Veteran's claim 
for service connection for chloracne was granted, constituted 
a liberalizing law implemented subsequent to the Veteran's 
discharge from service.  Consequently, the Board may award 
him an effective date of September 23, 2003, one year prior 
to the date on which he submitted his claim for compensation, 
if he has met the criteria for service connection from the 
date of enactment of the Agent Orange Act of 1991 since its 
issuance in February 1991.  See 38 C.F.R. § 3.114(a)(3).  
Affording all due benefit of the doubt in favor of the 
Veteran, and based on service treatment records, the 
Veteran's credible testimony, and October 2006 VA examination 
results, the Board finds that the criteria for service 
connection for chloracne have at least as likely as not been 
met from February 1991 forward, as he has experienced 
chloracne or residuals thereof from the date of his discharge 
from service forward.  As a result, an award as much as one 
year prior to the date of his September 24, 2004, claim for 
service connection is authorized under the applicable laws 
and regulations.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. 3.114.  
Accordingly, the Board finds that an earlier effective date 
of September 23, 2003, but no earlier, for service connection 
for chloracne is warranted.

Under no circumstance, however, may the Board award an 
effective date in this matter of more than one year prior to 
the date of the claim for service connection for chloracne.  
In this regard, the Board is bound by 38 U.S.C.A. § 5110(g), 
which provides in pertinent part that where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date shall be fixed in accordance with the facts 
found but shall not be earlier than the effective date of the 
Act or Administrative issue; and further that in no event 
shall such award be retroactive for more than one year from 
the application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  
(Emphasis added.)  Here, one year prior to the date of claim 
is September 23, 2003, and the date of administrative 
determination of entitlement was October 10, 2006.  
Consequently, under the undisputed facts of this case, the 
earliest possible effective date for service connection for 
chloracne, under the statutory and regulatory law by which VA 
is bound, is the earlier of these two dates, September 23, 
2003.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(3). 

The Board has considered whether a still earlier effective 
date might plausibly be awarded pursuant to 38 C.F.R. § 3.816 
(Awards under the Nehmer Court Orders for disability or death 
caused by a condition presumptively associated with herbicide 
exposure).  This regulation is highly complex and does not 
apply in the present case for several reasons, the simplest 
of which is that the Veteran is not a member of the Nehmer 
class of claimants because chloracne is not a "covered 
herbicide disease."  By regulation, a covered herbicide 
disease means a disease for which the Secretary of Veterans 
Affairs has established a presumption of service connection 
before October 1, 2002, pursuant to the Agent Orange Act of 
1991, Public Law 102-4, other than chloracne.  See 38 C.F.R. 
§ 3.816(b)(2) (emphasis added). 

For the reasons and bases set forth above, to the extent the 
Veteran seeks an effective date earlier than that awarded in 
this decision, i.e., September 23, 2003, the claim is denied 
due to lack of legal entitlement on the basis of undisputed 
facts as applied to the law and regulations by which the 
Board is bound.  To this extent,  an effective date earlier 
than September 23, 2003, is denied due to the absence of 
legal merit, or the lack of entitlement under the law.  See 
Sabonis v. West, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to an earlier effective date of September 23, 
2003, for entitlement to service connection for chloracne of 
the back, face, and chest is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


